Citation Nr: 1236686	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  04-41 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include intermittent explosive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant (Veteran) represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The Veteran had active duty service from April 1991 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that denied service connection for a psychiatric disorder.  The Veteran testified at a Board hearing at the RO in August 2007 before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing has been associated with the record on appeal.  

The Board remanded the issue on appeal for further development in November 2007.  The Board then denied the Veteran's claim in a November 2010 decision, which the Veteran appealed to the U.S. Court of Appeals for Veteran's Claims (Court).  In an April 2012 decision, the Court vacated the Board's denial of service connection for a psychiatric disorder, and remanded the issue for further development, specifically to request court martial records of the drill instructor whom the Veteran alleges is an assailant.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran maintains that he incurred a psychiatric disorder during service as a result of a sexual assault by his drill instructor.  In support of his claim, the Veteran asserts that the drill instructor underwent a court martial for behavior consistent with the allegations at issue in this case.  The Court's memorandum decision indicated that VA should attempt to obtain records of the court martial for the drill instructor alleged by the Veteran to have committed the assault.  Remand is necessary in order to comply with the Court's order to request any service records that may pertain to disciplinary or administrative actions against the Veteran's drill instructor.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should attempt to retrieve any service personnel records, including court martial record, belonging to a Staff Sergeant H, USMC (last name detailed in transcript of August 2007 hearing, and in Veteran's stressor statement submitted in February 2010).  The RO/AMC should particularly seek any disciplinary records to include court martial proceedings, or administrative or personnel actions such as nonjudicial punishment, that may pertain to action taken against SSGT H.  The Board notes that the Veteran has asserted that he testified as a witness at a court martial proceeding against SSGT H in July 1991.    

2.  The RO/AMC should notify the Veteran in accordance with 38 C.F.R. § 3.159(e) if, for whatever reason, records belonging to a SSGT H are not included in the claims file pursuant to this remand.   

3.  Following this development, the RO/AMC should assess any additional evidence added to the record, and, only if any additional evidence tends to verify the alleged in-service stressor of sexual assault by SSGT H on the Veteran, should the RO/AMC consider an additional VA compensation examination and nexus opinion.    

If an additional VA PTSD examination is provided to the Veteran, the examination should assist in determining the causation or etiology of any current psychiatric disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The relevant documents in the claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished. 

a. The examiner should first identify any and all current psychiatric disorders (diagnoses), commenting specifically on post-service treatment records and reports.  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the fourth edition of the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-IV).  See 
38 C.F.R. § 3.304(f) (2011).

b. The examiner should offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50/50 degree of probability) that any currently diagnosed psychiatric disorder, to include PTSD, was incurred during or caused by active service.  The examiner should specifically comment on whether the Veteran's claimed in-service stressor of being sexually assaulted is sufficient to support a PTSD diagnosis using the DSM-IV criteria, and whether the Veteran's current PTSD was caused by such a stressor.  If PTSD is diagnosed, the examiner should specify which DSM-IV criteria (309.81 A-F) are met in this case to support such diagnosis.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

c. If the opinion and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why any opinion could not be offered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide an opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed PTSD and/or other psychiatric disorder.

4.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

